Citation Nr: 0839165	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-40 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to a higher initial rating for labrum tear 
with subacromial bursitis, postoperative arthroscopy, labral 
tear repair and bursal debridement, left shoulder (non 
dominant), currently evaluated as 20 percent disabling prior 
to April 20, 2006 and beginning July 1, 2006.

4.  Entitlement to service connection for left knee strain 
with bipartite patella, to include as secondary to service 
connected residuals, status post right knee surgery with 
bipartite patella and limited range of motion.   




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1987 and February 1988 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004, April 2004, and June 
2006 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO).

The record reflects that the veteran failed to appear, 
without explanation, for a hearing scheduled in August 2008 
at the RO in Pittsburgh, Pennsylvania before a Veterans Law 
Judge from a traveling section of the Board.  The veteran 
currently resides overseas.  He has not requested that the 
hearing be rescheduled.  Accordingly, the Board will proceed 
as if the veteran's hearing request has been withdrawn.  See 
38 C.F.R. § 20.704(d) (2008) (providing that failure to 
appear for a scheduled hearing is treated as a withdrawal of 
the request).  

The issues of entitlement to higher ratings for service 
connected PTSD and left shoulder disability, and entitlement 
to service connection for left knee strain, including as 
secondary to service connected right knee disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

The veteran's sinus disability is neither characterized by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, nor productive of 
more than six non-incapacitating episodes per year of 
sinusitis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected sinusitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in October 2005 letters, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  An October 2005 letter 
advised the veteran of what information and evidence is 
needed to substantiate a claim for an increased rating.  A 
June 2008 letter also informed the veteran of the necessity 
of providing medical or lay evidence demonstrating the level 
of disability, and the effect that the symptoms has on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation and an 
effective date.  The pertinent rating criteria for his sinus 
disability were provided in the June 2006 rating decision, 
the January 2008 statement of the case, and the June 2008 
letter.  The veteran did not thereafter indicate that he had 
any additional evidence to submit.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service treatment records and a fee-basis VA compensation and 
pension examination report by QTC Medical Services.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting medical 
evidence, and setting forth his contentions in September 2006 
statements detailing his symptoms and their frequency, as 
well as the treatment for such reflect actual knowledge of 
what is necessary to substantiate the claim.  See Sanders, 
supra.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Id.; see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) most recently held in Hart v. Mansfield, 21 
Vet. App. 505 (2007) that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  As 
such, the Board will consider whether staged ratings are 
appropriate in evaluating the veteran's service-connected 
sinus disability. 

In a June 1994 rating decision, the RO granted service 
connection for impacted fracture distal nasal bone and 
assigned a noncompensable evaluation under Diagnostic Code 
6599-6502.  The veteran's claim for an increased rating was 
received on April 22, 2005.  In the appealed June 2006 rating 
decision, the RO     re-characterized the issue as sinusitis 
and granted an increased rating of 10 percent under 
Diagnostic Code 6599-6513, effective April 22, 2005.  

Under Diagnostic Code 6502, for traumatic deviation of the 
nasal septum with 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side, a 10 
percent rating is assigned.  The 10 percent rating is the 
maximum schedular rating available under this diagnostic 
code.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2008).

Under Diagnostic Code 6513, a 10 percent rating is warranted 
for sinusitis manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted for 
chronic osteomyelitis following radical surgery, or; near 
constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Id.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6513 (2008).

VA treatment records dated in 2003 show complaints of sinus 
infections but  assessments of allergic rhinitis are 
provided.  The veteran treated his symptoms with Flonase and 
Allegra.  In April 2004, the veteran complained of a sinus 
infection that had been present for the past three days.  He 
complained of pain in the sinus area as well as phlegm, post 
nasal drip, and a sore throat.  The examination revealed 
erythema, a green discharge of the nares, and postnasal drip 
consistent with sinusitis.  The examiner provided an 
assessment of sinusitis and prescribed Augmentin, an 
antibiotic, and Flonase.  Records dated in March and April of 
2005 only noted a past medical history of allergic rhinitis 
controlled by Flonase.  In June 2005, the veteran complained 
of sinus headaches.  He maintained that his symptoms were 
usually improved with over-the-counter medications, Motrin or 
Tylenol, but for the last two days, he noticed no 
improvement.  Records dated in July and August of 2005 
indicated that the veteran's medications included Flunisolide 
and Loratadine [Claritin].  The examiner noted an assessment 
of allergic rhinitis with sinus headaches, stable with 
Claritin and continue with Flunisolide.  The veteran 
complained of allergic rhinitis, a clear runny nose, and 
sneezing in October 2005.  He reported he experienced no 
significant improvement with Flunisolide and Claritin.  The 
examination revealed a clear discharge and no polyps.  The 
examiner noted an assessment of allergic rhinitis with sinus 
headaches.  The veteran was placed on a trial of Zyrtec with 
Nasonex nasal spray.  He was instructed to avoid the 
allergen.  He complained of nasal congestion in November 
2005.  An assessment of allergic rhinitis was noted.  

The March 2006 QTC medical examination report shows the 
veteran reported that he had had more problems with breathing 
over the years.  He complained of a stuffy nose.  He was told 
he might have allergies; he noted that he did not have 
allergies before the in-service nasal fracture.  He reported 
that he had to obtain antibiotics once every two months for 
sinus infections.  The examination revealed no significant 
irregularity on palpation of the nasal bone.  On inspection 
of the nasal passages, the right one was about 30 percent 
blocked; the left one was open.  The right frontal sinus was 
tender on percussion.  X-rays showed inflammatory changes in 
the adenoids and maxillary sinuses and an undisplaced 
fracture of the distal half of the nasal bone.  The examiner 
noted that the veteran's reported history was consistent with 
chronic sinusitis, and she indicated that the sinus x-ray 
series confirmed that as well.  The examiner provided a 
diagnosis of chronic sinusitis, mild to moderate.  The 
examiner added that there were no functional limitations 
related to the condition, but the veteran might have an 
interruption of productive work due to bouts of sinusitis 
requiring treatment and use of special medication.  

Thereafter, VA treatment records show the veteran's 
medications included Ipratropium, Mometasone Furoate (which 
replaced Flunisolide), and Cetirizine (which replaced 
Loratidine and also known as Zyrtec).  A March 2006 record 
showed the veteran continued to complain of nasal congestion 
and an occasional post nasal drip and headache.  He reported 
a history of sinus infections four times a year for which he 
received antibiotics twice a year.  He further reported that 
two weeks ago he had a brownish-green nasal discharge that 
resolved with no antibiotics.  The examination revealed 
congestion but no discharge, and there was a deviated septum.  
The examiner provided an assessment of known history of 
allergic rhinitis with a history predominated by nasal 
congestion without other allergy symptoms.  The examiner also 
noted that the veteran had "multiple sinus infections" and 
headaches with mixed sinus and migranous symptoms.  The 
examiner indicated that the veteran's symptoms were not well 
controlled on Zyrtec, Mometasone, and Acetaminophen.  A May 
2006 record showed the veteran 
reported that his symptoms were present all year and the same 
regardless of the weather.  The assessment was allergic 
rhinitis with a component of nasal septal deviation.  He was 
provided breath right nasal strips and he was told to 
continue with use of Ipratropium and Mometasone.  

In the veteran's September 2006 notice of disagreement, he 
claimed his condition had worsened as evident by the fact 
that he was "currently on a list for surgery."  

In a September 2006 statement, the veteran maintained that he 
currently suffered from a sinus infection every three months 
which required antibiotics to resolve the infection.  He 
claimed that due to the constant draining of mucus down the 
back of his throat, he was unable to eat early in the day as 
he would vomit every single time.  He then claimed that he 
had a chronic runny nose, that he vomited two to three times 
a week, and that his sinus infections required treatment with 
antibiotics "[three] times a month."  He maintained that he 
was currently awaiting a new date for surgery.  

A September 2006 VA treatment record noted that the veteran 
missed his appointment with ENT Surgery and indicated that he 
had wanted an evaluation with ENT Surgery for chronic 
bronchitis.  It was noted that the veteran had complained of 
an upset stomach with a bitter taste in his mouth in the 
morning, especially on an empty stomach, which was worse when 
he experienced the taste of the post nasal drip.  He denied 
such complaints as vomiting.  

The above evidence shows that in addition to sinusitis, the 
veteran is also diagnosed with allergic rhinitis, a condition 
for which service connection has not been established.  On 
multiple occasions, the veteran's symptoms were clinically 
attributed to allergic rhinitis.  At the March 2006 QTC 
medical examination, the veteran essentially reported that he 
suffered from sinus infections requiring treatment with 
antibiotics six times a year.  Thereafter, he essentially 
claimed he suffered from sinus infections four times a year 
which required treatment with antibiotics two to four times a 
year.  VA treatment records only show treatment of a sinus 
infection with antibiotics (Augmentin) in April 2004, and no 
incapacitating episodes of sinusitis requiring bed rest and 
treatment by a physician are documented in the record.  The 
medications the veteran has used to treat his symptoms since 
the April 2004 episode are antihistamines, decongestions, 
nasal inhalation sprays, and pain killers (Acetaminophen for 
his headaches).  Thus, there is no support in the record for 
finding that the veteran's sinus disability is characterized 
by three or more incapacitating episodes of sinusitis per 
year requiring prolonged antibiotic treatment.  Moreover, the 
veteran's lay statements taken alone do not even support a 
finding that his sinus disability is characterized by more 
than six non-incapacitating episodes of sinusitis per year.  
For these reasons, the Board finds that the veteran is not 
entitled to a rating in excess of 10 percent under Diagnostic 
Code 6513 for service connected sinusitis.

As previously noted, the veteran has essentially indicated 
that he is entitled to an increased rating because he is on a 
list to undergo surgery.  Surgery in and of itself does not 
entitle the veteran to an increased rating but temporary 
total evaluations may be available under 38 C.F.R. § 4.30.  
Under the Schedule for Rating Disabilities, disabilities are 
evaluated based on the severity of chronic or permanent 
impairment.  There is no medical evidence of record that 
shows the veteran underwent surgery for his sinusitis and 
that his condition worsened to a degree that an evaluation in 
excess of 10 percent under Diagnostic Code 6513 would be 
warranted.  The veteran did not identify any new medical 
evidence necessary to substantiate his claim in response to 
the statement of the case and development letter mailed to 
him in January 2008 and June 2008, respectively.

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods where the service-
connected sinus disability exhibited symptoms that warranted 
different ratings.  See Hart, supra.

The Board has also considered whether the veteran's sinus 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56 
(1990).


ORDER

A rating in excess of 10 percent for sinusitis is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's PTSD, left 
shoulder, and left knee claims.

The veteran is challenging the initial evaluation assigned 
following the grant of service connection for PTSD.  The June 
2006 rating decision shows the RO granted service connection 
for PTSD, in part, on the basis of VA treatment records dated 
through 2006 and a June 2006 statement from Dr. R.B.  The 
Board notes that the most recent evidence of record 
pertaining to the veteran's PTSD is dated in 2006.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  In light of the 
fact that the most recent evidence pertaining to the severity 
of the veteran's PTSD is dated two years ago and that he has 
never been afforded a VA PTSD Compensation and Pension 
examination, the Board finds that he should be afforded the 
opportunity to report to a VA examination.  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Thus, any outstanding medical records pertaining to 
treatment the veteran has received for his PTSD since 2006 
should be associated with the claims file.  

In addition, the Board observes that in VA Form 21-4142 
(Authorization and Consent to Release Information to VA) 
dated in April 2005, the veteran indicated that he received 
treatment for his PTSD at the Los Angeles Vet Center from 
September 2004 to 2005.  The RO requested the identified 
records of treatment from the VA facility in a February 2006 
letter.  No response or records were submitted.  In VA Form 
21-4142 dated in August 2005 and January 2006, the veteran 
indicated that he received treatment for his PTSD at the 
Gardena Vet Center from 2005 to 2006.  The RO requested the 
identified records of treatment from the VA facility in April 
2006 and May 2006 letters.  No response or records were 
submitted.  VA is required to make as many requests as are 
necessary to obtain relevant records from VA medical 
facilities.  38 C.F.R. § 3.159(c)(2) (2008).  VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
Id.  Accordingly, further efforts should be undertaken to 
obtain the relevant identified treatment records. 

The veteran is similarly challenging the initial evaluation 
assigned following the grant of service connection for a left 
shoulder disability.  The April 2004 rating decision shows 
that service connection was initially granted for a left 
shoulder sprain based in part on a fee-basis VA Compensation 
and Pension examination by QTC Medical Services in February 
2004.  Thereafter, the veteran underwent surgery on his left 
shoulder on April 20, 2006.  The veteran received a temporary 
total evaluation for surgery necessitating convalescence 
under 38 C.F.R. § 4.30  according to a June 2006 rating 
decision.  The service connected disability was re-
characterized as labrum tear with subacromial bursitis, 
postoperative arthroscopy, labral tear repair and bursal 
debridement of the left shoulder.  In light of the veteran's 
surgery, the Board is of the opinion that he should be 
afforded the opportunity to report for a new examination that 
addresses the current severity of his left shoulder 
disability. 

Lastly, the veteran contends that his current left knee 
disability is related to an incident of his service.  He 
maintains that he has experienced pain in his left knee since 
service.  In the alternative, he contends that his left knee 
disability is secondary to his service connected right knee 
disability.  He maintains that due to his service connected 
right knee disability, he has developed a noticeable limp 
which has caused him to bear most of his weight on his left 
knee.  Service treatment records show that in November 1989, 
the veteran presented in the clinic with the complaint that 
he injured his left knee in a "slip and fall."  The 
physical examination revealed swelling and tenderness of the 
patella.  The service examiner provided an assessment of left 
patella contusion.  The February 2004 QTC examination report 
shows that an examination of the left knee revealed 
tenderness, a slight limitation of range of motion, and x-ray 
evidence of bipartite patella.  The examiner diagnosed left 
knee strain with bipartite patella.  

The Board finds that a medical examination and opinion are 
necessary as there is not sufficient competent medical 
evidence to decide the claim, but the record  
contains competent medical evidence of a current left knee 
disability, the veteran suffered a left knee injury in 
service, and there is an indication (based on lay statements 
from the veteran concerning readily observable features or 
symptoms of injury) that the claimed disability may be 
associated with the established in-service event or the 
service connected right knee disability.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Since the Board has determined that examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.  

In addition, the Board observes that in the October 17, 2005 
VCAA letter, the veteran was erroneously advised that he 
needed to submit new and material evidence to reopen his left 
knee claim.  The issue of entitlement to service connection 
for a left knee disability has not been the subject of a 
final rating decision so he does not have to meet the burden 
of submitting new and material evidence before his claim is 
considered on the merits.  Also, the veteran has not been 
provided notice of the evidence necessary to establish 
service connection for the claimed disability on a secondary 
basis.  Thus, another VCAA letter should be issued to the 
veteran addressing these matters.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that sets forth the 
evidence necessary to establish service 
connection for the claimed left knee 
disability on both a direct and secondary 
basis. 

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom the veteran received 
treatment for his PTSD and left shoulder 
disability since November 2006.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  

3.  Obtain all records of treatment the 
veteran received pertaining to his PTSD 
from the Los Angeles/Gardena Vet Center.  
If no such records are available, the RO 
should obtain written confirmation of 
that fact.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should 
describe how the symptoms of the 
veteran's service-connected psychiatric 
disability affect his social and 
industrial capacity.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary studies or tests are to be 
accomplished.  The examiner should assign 
a Global Assessment of Functioning score 
for the service-connected PTSD.  The 
claims file should be made available to 
and reviewed by the examiner.  

5.  The veteran should be afforded a VA 
joint examination to determine the 
current severity of his service-connected 
left shoulder disability and to determine 
the nature of any current left knee 
disability and provide an opinion as to 
its possible relationship to service or a 
service connected disability.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings, including 
range of motion in degrees, should be 
reported in detail.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

For the left shoulder disability, the 
examiner should describe the extent of 
any weakness, weakened movement, excess 
fatigability, incoordination, pain on 
movement, and swelling.  The examiner is 
asked to identify any objective evidence 
of pain or functional loss due to pain, 
including limitation of motion due to 
pain.  The examiner should also express 
an opinion as to whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, the 
examiner should so state.

For the left knee disability, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
left knee disorder is related to an 
incident of the veteran's military 
service, or was caused by or aggravated 
(permanently worsened beyond the normal 
progress of the disorder) by the service-
connected right knee disability.  If the 
examiner finds that the left knee 
disorder is aggravated by the right knee 
disability, he/she should quantify the 
degree of aggravation, if possible.

6.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


